Citation Nr: 1801894	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded the case for further development, to include providing the Veteran with a VA examination.

In December 2014, the Board denied the Veteran's claim for service connection for a left knee condition.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (court).  Per an August 2015 Joint Motion for Remand (JMR) and Court Order, the Board's December 2014 decision was vacated and remanded.

Subsequently, in February 2016, the Board again remanded the case pursuant to the instructions of the August 2015 JMR.  The case is before the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran contends that he has a disability of the left knee as a result of an incident in service.  Specifically, the Veteran states that he currently suffers from a left knee disability as a result of an in-service motor vehicle accident.


FINDINGS OF FACT

1. October 1950 service treatment records (STRs) document that the Veteran was involved in a motor vehicle accident while serving in Germany.  Specifically, the STRs indicated that the Veteran was riding in a jeep that overturned.  Immediately following the accident, the Veteran was hospitalized for treatment of multiple injuries, including a deep abrasion of the left knee just above the kneecap.  

2. A July 2010 treatment record from Dr. Funk, a private clinician, shows that the Veteran complained of episodic pain and looseness in his left knee since service.  After evaluating the Veteran, Dr. Funk diagnosed the Veteran with a degenerative medial meniscus tear and opined that it was likely that the Veteran had an old anterior cruciate ligament (ACL) tear which more likely than not occurred during service.  Dr. Funk then explained that, subsequently, the old ACL tear gave the Veteran an intermittent feeling of instability and contributed to the development of the Veteran's arthritis and meniscus pathology.

3. During a January 2012 VA examination, the Veteran discussed his in-service motor vehicle accident and stated that he had lived with knee pain ever since.  The examiner diagnosed the Veteran with osteoarthritis of the left knee.

4. Thereafter, in a September 2016 VA examination, the Veteran again recounted injuring his left knee in service.  The Veteran then described current symptoms of shooting spasms in his left knee and knee buckling during ambulation.  After evaluating the Veteran, the examiner diagnosed the Veteran with degenerative arthritis of the left knee.  The examiner then opined that it was less likely than not that the Veteran's current degenerative arthritis of the left knee was caused by service.  In support of this opinion, the examiner stated that the Veteran's STRs did not show any injury to the left knee joint per se.  Additionally, the STRs did not document any left knee complaints following the motor vehicle accident.  The examiner discounted the Veteran's complaints of continuity of symptoms since service due to lack of documentation in the STRs or in immediate post-service medical treatment records.  Additionally, the examiner also discounted Dr. Funk's July 2010 medical opinion due to his lack of review of the Veteran's STRs as well as his lack of a more substantial rationale.

5. In November 2017, the Board requested a medical opinion from a Veterans Health Administration (VHA) expert addressing the Veteran's theory of entitlement to service connection.  Subsequently, in December 2017, a VHA expert opined that the Veteran currently suffered from left knee osteoarthritis that was more likely than not substantially or materially caused by in-service injuries.  In support of his opinion, the VHA expert first stated that he reviewed the Veteran's entire case and records pertinent to an in-service left knee injury.  The VHA expert then described ACL injuries in general and stated that, in his opinion, the Veteran's case fit the parameters of a partial ACL injury caused by the in-service motor vehicle accident.  The VHA expert concluded that it was a greater than 50 percent probability that the Veteran had very mild laxity in his left knee that was tolerable for most activities, but that this chronic mild laxity caused the Veteran's left knee joint to undergo mild osteoarthritis over the years as osteoarthritis was an expected result of knee instability.  The VHA expert also commented that (1) he had seen many partial ACL tears over his career; (2) partial ACL tears were controversial injuries described in orthopaedic literature; and (3) partial ACL tears were not a type of known injury in the medical community in 1950 when the Veteran was injured in the motor vehicle accident so it was unlikely that this would have been diagnosed properly in service.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board finds service connection for a left knee condition is warranted.  Accordingly, the Board will grant the Veteran's claim.

Generally, establishing service connection requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the instant case, the Board finds that the Veteran meets all of the requirements for service connection.  Specifically, throughout the appeal period, the Veteran has been diagnosed with osteoarthritis and degenerative arthritis of the left knee, as well as a degenerative medial meniscus tear.

Next, the evidence of record demonstrates that the Veteran suffered an injury to the left knee in service.  Specifically, October 1950 STRs indicated that the Veteran injured his left knee during a motor vehicle accident.

Lastly, the record is supportive of a causal relationship between the Veteran's current left knee diagnoses and the October 1950 motor vehicle accident.  Specifically, in December 2017, the VHA expert provided a medical opinion linking the Veteran's current disability to service.  The VHA expert's opinion was adequate in that he (1) fully considered the Veteran's complete medical history; (2) stated his conclusions in a direct, conclusive manner; and (3) supported his conclusions with reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In making this determination, the Board is cognizant of the September 2016 VA examiner's opinion that the Veteran's current left knee condition was not related to service.  However, the September 2016 VA examiner's opinion is inadequate for adjudicative purposes as she dismissed the Veteran's complaints of continuous left knee pain since service due to a lack of documentation.  But, in the April 2014 remand mentioned in the Introduction section, the Board already found these complaints of continuous knee pain to be credible.  As such, the September 2016 VA examiner's opinion is entitled to less probative value.

In sum, the Board finds that service connection for a left knee condition is warranted.  Accordingly, the Board will grant the Veteran's claim.  38 C.F.R. § 3.303(a).


ORDER

Service connection for a left knee condition is granted.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


